DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-2, 4, 8-10, 17-18, 21, 23, 26-27, 31, 34, 39, 42, 81-83, 88 and 93 filed October 13, 2020 are pending and are the subject of the present official action.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one 
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Groups
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1-2, 4, 8-10, 17-18, 21, 23, 26-27, 31, 34, 39, 42 and 81-83, drawn to a method for editing a B-cell lymphoma 11A (BCL11A) gene in a human cell by genome editing.
Group 2: Claim 88, drawn to one or more guide ribonucleic acids (gRNAs) for editing a BCL11A gene in a cell from a patient with a hemoglobinopathy, the one or more gRNAs comprising a spacer sequence selected from the group consisting of nucleic acid sequences in SEQ ID NOs: 1 - 71,947 of the Sequence Listing. Election of this group requires the further election of a single embodiment of a single nucleic acid spacer sequence from SEQ ID NOs: 1 - 71,947. These are NOT species elections.
Group 3: Claim 93, drawn to a single-molecule guide RNA (sgRNA) comprising the nucleic acid sequence of SEQ ID NO: 71,959.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a guide ribonucleic acid for editing a BCL11A gene in a cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Orkin et al. US 2015/0307867, published 10/29/2015 (hereinafter Orkin, cited in applicants IDS). Orkin discloses a method for editing a BCL11A gene in a human cell using CRISPR/Cas9 to effect one or more single or double-stranded breaks within a +58 DNA hypersensitive site using a guide RNA (Orkin, para 25, 54, 122-123, 294, 299). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. Accordingly, unity of invention is lacking.

Species Election
First Species Election
Applicant is required to elect either induced pluripotent stem cell OR mesenchymal stem cell.
These species share the common technical feature of being different stem cells which are differentiated into hematopoietic progenitor cells which are then edited and later implanted into the patient. 
However, the common technical feature does not represent a contribution over the prior art and is anticipated by Orkin. Orkin describes hematopoietic progenitor cells derived from iPSCs and bone marrow (Orkin, para 39, 41, 60, 270).

Applicant is required to elect either single (SSBs) or double stranded breaks (DSBs).
These species share the common technical feature of being different DNA endonuclease cleavage patterns.
 However, the common technical feature does not represent a contribution over the prior art and is anticipated by Orkin. Orkin describes various genome editing and DNA targeting endonucleases which are engineered to cut and create specific SSBs and DSBs (Orkin, para 293, 296, 300).

Third Species Election
Applicant is required to elect a single DNA endonuclease or specific combination thereof as described in claim 26. 
These species share the common technical feature of being different DNA endonucleases. 
However, the common technical feature does not represent a contribution over the prior art and is anticipated by Orkin. Orkin describes various endonucleases, ZFNs and TALENs for site specific DNA cleavage (Orkin, para 294, 297, 299, 315, 329).

Fourth Species Election
Applicant is required to elect a single polynucleotide donor template from the following:
Wild-type BCL11A gene
A single specific cDNA sequence comprising a modified transcriptional control sequence 
These species share the common technical feature of being different donor templates. 
However, the common technical feature does not represent a contribution over the prior art and is anticipated by Orkin. Orkin describes the use of CRISPR gene editing and template sequences (Orkin, para 293, 299, 341).

Applicant is required to elect a single delivery vehicle for EACH:
gRNA (Either lipid nanoparticle, AAV vector OR electroporation)
Donor template (Either lipid nanoparticle OR AAV vector)
These species share the common technical feature of being different CRISPR gene editing elements. 
However, the common technical feature does not represent a contribution over the prior art and is anticipated by Orkin. Orkin describes using viral delivery among other administration methodologies (Orkin, para 225, 311).

Markush
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND
	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the 
The phrase “recognized class of compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The spacer sequences listed in claim 88 consisting of SEQ ID NOs: 1 - 71,947 are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. Although all SEQ IDs relate to spacer sequences, the common structure is not a significant structural element and does not constitute a structurally distinctive portion in view of Orkin et al. since different spacer sequences will yield different functions. Accordingly, election of group 2 will require the further election of a single embodiment of a single nucleic acid spacer sequence from SEQ ID NOs: 1 - 71,947. 

Directions to Applicant
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633